Exhibit 10.2
 
CONSULTING AGREEMENT


THIS CONSULTING AGREEMENT (“Agreement”) is entered into as of May __, 2012 by
and between Dennis Horowitz (“Consultant”) and Superconductor Technologies Inc.
(the “Company”), with reference to the following recitals:


A.           Consultant possess significant experience and skills in the
Company’s line of business, including as a result of extensive service on the
Company’s board of directors; and


B.           The Board of the Company (the “Board”) wishes to retain the
services of Consultant on the terms set forth herein, commencing at the
expiration of his current term as a director on May 22, 2012 (the “Commencement
Date”).


IT IS THEREFORE AGREED THAT:


1.           Exclusive Services.  From the Commencement Date until March 31,
2013 (the “Term”), Consultant shall make himself reasonably available, during
normal business hours, to consult with the Board regarding implementation of the
actions taken and policies set by the Board of Directors of the Company from
time to time (the “Services”).  The Services may also include advice on
strategic or operational matters, reasonable cooperation on any litigation
involving third parties, transition services to the Board’s audit committee and
audit committee chairman, and other services as the parties may reasonably
agree.  Because the Services are defined primarily by the experience and skill
possessed by the Consultant rather than the amount of time spent by the
Consultant, there is no minimum number of hours of Services to be provided
hereunder.


Consultant will not, during the Term, intentionally provide strategic consulting
services to any company that is a direct competitor with the Company’s current
business focus on publicly disclosed commercial applications of 2G HTS wire.


2.           Compensation.  The sole compensation for the Services shall be as
follows:


(a)           $8,750 on June 30, 2012, $8,750 on September 30, 2012, $8,750 on
December 31, 2012 and $8,750 on March 31, 2013.


(b)           10,000 shares of unvested restricted stock under the Company’s
2003 Equity Incentive Plan, subject to the Consultant’s execution of the
Company’s standard Restricted Stock Agreement.  Such restricted stock shall vest
during the Term of this Agreement as follows: 2,500 shares on June 30, 2012;
2,500 shares on September 30, 2012; 2,500 shares on December 31, 2012 and 2,500
shares on March 31, 2013.


(c)           To the extent Services are requested, the Company will repay or
reimburse Consultant for ordinary and necessary business expenses to the extent
compatible with, and subject to the verification and substantiation
documentation and procedures applicable under, the Company’s policies.


 
1

--------------------------------------------------------------------------------

 
3.           Confidentiality.  While Consultant was/is a director of the
Company, as part of his fiduciary duties, he was/is subject to duties of
confidentiality with respect to the Company’s confidential or proprietary
information (the “Information”).  Consultant agrees, during and after the Term,
to continue to abide by such duties with respect to the Information to the same
extent as when he was a director.  If he learns additional Information during
the Term, it shall be subject to the same limitation.  Without limiting the
rights and remedies otherwise available to it, each party agrees that the other
would be irreparably harmed by any breach or threatened breach of this Section 3
and accordingly that the other party shall be entitled to equitable relief by
way of injunction.


It is acknowledged by both parties that as a public Company that Company is
entitled to disclose and file this Agreement with the SEC to the extent
necessary to comply with its legal obligations.


4.           Past Services.  Consultant agrees he is not entitled to any
additional compensation (cash, equity or otherwise) for any services he
previously rendered to the Company as a director or otherwise.  Consultant
claims no ownership interest in any of the Company’s assets, properties, patents
or technologies.


5.           Term.  This Agreement will expire at the end of the Term, except
(a) if terminated earlier by the parties, acting mutually in writing, or (b) by
any party at any time after the date hereof, if the other party materially
breaches its obligations hereunder and does not cure such breach after a 15 day
written notice reasonably describing such breach.  Sections 3 through 7 will
survive the expiration or termination of this Agreement.


6.           Independent Contractor.  Consultant is being retained hereunder
only for the purposes and to the extent set forth in this Agreement, and
Consultant’s relationship to the Company will be that of an independent
contractor.  Consultant will not be considered under this Agreement as having
employee status. Consultant acknowledges that no federal or state withholding
taxes, FICA, SDI, or other employee payroll taxes or deductions will be made
with respect to compensation paid to Consultant pursuant to this
Agreement.  Consultant is responsible for all such taxes, and agrees to report
for federal and state income and any other tax purposes all such compensation,
and to pay all taxes due thereon.  Consultant shall not be entitled to any
benefits provided to employees of the Company or any of its affiliates, whether
consisting of participation in an employee retirement, pension, supplemental
compensation, defined contribution or similar plan; workers’ compensation;
disability, termination or severance pay or other similar benefits; unemployment
or other similar insurance or otherwise.


7.           Miscellaneous.  This Agreement sets forth the entire agreement and
understanding of the parties hereto in respect to the subject mater hereof, and
supersedes all prior agreements, arrangements and understandings relating to the
subject matter hereof and is not intended to confer upon any other person any
rights or remedies hereunder; provided, nothing in this Agreement affects
Consultant’s Directors and Officers Indemnity Agreement or rights to
indemnification under the Company’s charter or bylaws, which remains in full
force and effect.  There have been no representations or statements, oral or
written, that have been relied on by any party hereto, except those expressly
set forth in this Agreement.  This Agreement may not be amended, altered or
modified except by a writing signed by the parties.  This Agreement may be
executed simultaneously in two or more counterparts, each of which will be
deemed an original, but all of which together will constitute one and the same
instrument.  This Agreement shall be governed by the law of California, without
regard to any conflicts of law provisions.


 
2

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, this Agreement has been entered into as of the date first
written above.



 
Superconductor Technologies Inc.
 
By: _____________________________________
Marty Kaplan, Chairman of the Board of Directors
 
 
Dennis Horowitz
 
__________________
Dennis Horowitz



 
 
 
 
3

--------------------------------------------------------------------------------